Citation Nr: 1437604	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for left ankle fracture residuals ("left ankle disorder").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1969 to November 1973 and from July 1976 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims. 

In December 2010, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal in the October 2012 Supplemental Statement of the Case (SSOC), additional evidence was added to the record.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in October 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left ankle disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for a left ankle disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in May 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2008 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and all available post-service VA treatment records have been obtained.  In September 2009, the AOJ was informed that the VA Medical Center (VAMC) in San Diego, California, did not have any records on file pertaining to the Veteran.  The Veteran was informed about the unavailability of these records in October 2009, and was provided an opportunity to submit his own records.  In October 2011, the AOJ also made a Formal Finding regarding the unavailability of the Veteran's inpatient records from the Balboa Naval Hospital.  The Veteran was informed of the unavailability of these records in a letter dated that same month.  The Board also notes that treatment records from the United States Naval Hospital in Guam have not been obtained.  However, at his December 2010 Board hearing, the Veteran testified that these treatment records only pertained to his left knee disorder.  See Board hearing transcript, page  9.  Accordingly, the current absence of these records will be addressed in the Remand portion below, and these records are not necessary to decide the left ankle claim.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in April 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in December 2010.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the undersigned specifically noted the issue as "service connection for left ankle fracture residuals."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The undersigned and representative noted and asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits (i.e., no current diagnosis and a nexus between the Veteran's current diagnosis and his in-service incurrence).  Id. at 5-7, 14-15.  The undersigned and representative also asked the Veteran questions regarding continuity of his symptomatology of his left ankle.  Id. at 5-6, 15-16.  The undersigned then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 18-21.  In addition, the undersigned and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id. at 7, 16.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VAMC treatment records, which were obtained and associated with the claims file.  The remand further directed the AOJ to schedule the Veteran for a VA examination and medical opinion, which were provided to him in April 2011.  The remand also included obtaining the VA medical opinion from Dr. R.M., the Veteran's VA treating physician.  This opinion, pertaining to the left knee only, was obtained and associated with the claims file.  As stated above, the remand directive pertaining to the U.S. Naval Hospital in Guam will be discussed below, since the Veteran has testified that these records only pertain to the left knee.  Finally, the remand included readjudicating the claim, which was accomplished in the October 2012 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a left ankle disorder.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2011, the Veteran was diagnosed with arthritis of the left ankle.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document that his left ankle was normal upon his entry into the military at July 1969 and November 1969 examinations.  There are no pertinent complaints regarding his left ankle during his first period of active duty.  His October 1973 military exit examination documented a normal left ankle.  The Veteran's July 1976 military entrance examination into his second period of service documented a normal left ankle.  In November 1976, the STRs document that the Veteran fractured his left medial malleolus (i.e., left ankle).  At his Board hearing, the Veteran testified that he was playing football and stepped in a hole, causing him to fracture his left ankle.  See Board hearing transcript, page 5.  A subsequent X-ray taken later that month documented a non-healed facture of the left ankle.  An X-ray of the left ankle taken in December 1976 showed a "healthy" fracture.  No further complaints or treatment for the left ankle are documented in the STRs.  At his July 1978 military separation examination, his left ankle was normal.  The Veteran's active military service ended in July 1978.

The first post-service relevant complaint was in a January 2009 VAMC treatment record, which documented a sprained left leg with pain between the knee and ankle.  No specific left ankle diagnosis was provided.  Again, the Veteran's active duty ended in 1978.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in April 2011, the Veteran reported injuring his left ankle in the fall of 1976 when he was playing football, stepped in a chuck hole, and fractured the ankle.  He finished the game and then sought medical care the next day when he returned to base and was casted.  He was on light duty while healing and then was able to return to full duty with no restrictions.  The Veteran told the examiner that he did not think he was ever on light duty for his left ankle thereafter.  He completed his tour of duty and received an honorable military discharge.  The Veteran stated that he last worked in construction a year ago.  The Veteran indicated that his left ankle had "not been a major problem since leaving the military."  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it was less likely than not (less than 50/50 probability) that the Veteran's arthritis of the left ankle was caused by or the result of his "remote" in-service left ankle fracture.  

The April 2011 VA examiner reasoned that there is radiological evidence in the left ankle suggesting a previous fracture, but clinically, there is nothing to indicate that the Veteran has had any clinical symptoms in the left ankle since his active military service.  His only complaints in the left ankle through the years have been in compensation and pension examinations but not in treatment examinations, which, the examiner stated, leads one to question whether the Veteran has left ankle complaints solely for the issue of secondary gain.  The examiner noted that the Veteran had a left ankle X-ray done in March 2010 after a podiatry clinic visit.  It was noted during that visit that the Veteran was complaining of right ankle pain only, but bilateral X-rays of the ankles were taken as bilateral custom insoles were being ordered at that time.  There were no complaints of left ankle pain made at that time.  The examiner stated that the Veteran has left ankle arthritis by radiological criteria.  However, the examiner found that there is no apparent reason to associate this arthritis with the Veteran's "remote" left ankle fracture sustained during his active military service.  The examiner reasoned that the Veteran's left ankle fracture was not mentioned in his military separation examination or history, which, the examiner stated, leads one to conclude that it healed without residuals during his active military service.  The examiner also pointed out that there was no chronicity of care of the left ankle since the Veteran's active military service, which is a period of 33 years during which the Veteran worked in construction.  The examiner opined that working in construction put heavy stress on the Veteran's left ankle and that he "may very likely have sustained additional injury to the left ankle of which we are unaware."  The examiner further reasoned that there has never been a diagnosis of or treatment for a left ankle disorder since the Veteran's active military service.  There was no disability associated with this radiological diagnosis of left ankle arthritis; it was a radiological diagnosis and not a clinical diagnosis.  In summary, the examiner provided a negative nexus opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current left ankle disorder - namely, the Veteran's post-service occupation in construction.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a left ankle disorder is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from January 2009, over thirty years after the Veteran's military separation in 1978.  Further, the STRs do not show that the Veteran developed chronic left ankle arthritis during his active military service.  The STRs document only one instance of a fracture with no further treatment or complaints and with no diagnoses of arthritis.  The STRs do not document any treatment for the left ankle from the 1976 ankle fracture until the Veteran's military discharge in 1978.  His 1978 military separation examination documented a normal left ankle.  There is no evidence in the STRs that the Veteran's left ankle fracture did not resolve prior to his 1978 military discharge.  When the Veteran was first treated post-service in 2009, he did not indicate that his left ankle pain had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the left ankle.  As stated above, the earliest post-service medical treatment records are dated from January 2009, and the Veteran was separated from the active duty in 1978.  No diagnosis of arthritis of the left ankle was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his left ankle during his active military service, which resulted in his current arthritis of the left ankle, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the left ankle disorder to be credible, since his STRs make only one reference to a left ankle injury, since his left ankle was found to be normal at his military separation examination, and since the Veteran did not report left ankle pain post-service until over thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a left ankle disorder following the in-service fracture until over three decades after his separation from the active duty, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a left ankle disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a left ankle disorder is not warranted.


ORDER

Entitlement to service connection for a left ankle disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining left knee claim can be properly adjudicated.   

This claim was previously remanded by the Board in March 2011 for, in pertinent part, the Veteran's STRs from the U.S. Naval Hospital in Guam to be obtained.  In particular, the Veteran testified at his Board hearing that he received an arthrogram of his left knee during his military service at the U.S. Naval Hospital in Guam.  See the December 2010 Board hearing transcript, pg. 9.  These records are not currently of record.  Upon remand, the AOJ made several attempts to obtain these records.  In October 2011, the AOJ made a Formal Finding regarding the unavailability of these records.  In a letter dated that same month, the Veteran was informed of the unavailability of these records.  In response, the Veteran called the AOJ in November 2011 and stated that he wanted to fax a copy of these records to the AOJ.  The Veteran indicated that a new hospital was built and the records that were unavailable from the old hospital were located at the new hospital.  The Veteran was provided the fax number and mailing address to provide the records, but to date, the records have not been associated with the claims file and the AOJ has made no further attempts to contact the Veteran for these records, to include obtaining the address of the new hospital.  In the January 2014 Informal Hearing Presentation (IHP), the Veteran's representative requested that this claim be remanded so that the Veteran could submit his copies of these records.  Accordingly, the Board finds that the left knee claim must be remanded for the Veteran to be afforded the opportunity to submit his copies of records from the U.S. Naval Hospital in Guam.  See Stegall, 11 Vet. App at 268 (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain his copies of his STRs from the U.S. Naval Hospital in Guam, and to obtain the address of the new hospital, as described by the Veteran in his November 2011 Report of Contact (ROC).  Any response should be associated with the Veteran's claims folder, including, if warranted, a finding by the AOJ that any further search for the records would be fruitless.

2.  After the above action has been completed, readjudicate the Veteran's left knee claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	
(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


